Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Young et al. (US Pub 2014/0278127, hereinafter “Young”).  
Regarding claim 1, Young discloses a method comprising: 
identifying a locus corresponding to each item of short tandem repeat (STR) profiling data stored in an existing computer file, wherein the STR profiling data stored in the existing computer file is repeat-based and/or length-based ([0006] According to one aspect, a method may comprise receiving a first text-based computer file including one or more records, each of the one or more records comprising nucleotide sequence data generated by a read of a massively parallel sequencing (MPS) instrument, determining, for each of the one or more records of the first text-based file, whether a portion of the nucleotide sequence data of the record represents a short tandem repeat (STR) associated with a locus, placing each portion of the nucleotide sequence data determined to represent an STR associated with a locus into one of a number of locus-specific lists);
 identifying start and stop coordinates of an STR region of the corresponding locus for each item of STR profiling data stored in the existing computer file (¶ [0006]); 
creating an ambiguous text string corresponding to each item of STR profiling data stored in the existing computer file, wherein each ambiguous text string consists of a sequence of ambiguous characters extending from the start coordinate to the stop coordinate identified for the corresponding item of STR profiling data (¶ [0049], the 3' nucleotide G in the sequence is in sequence position 35. It will be appreciated from the foregoing that the HRSBA designation is unambiguous and deterministic for any sequence variant that might be encountered in actual sequencing); and 
storing each ambiguous text string in a sequence-based computer file (̬ [0049]).

Regarding claim 2, Young discloses the method of claim 1, wherein each ambiguous character of each ambiguous text is a text character used to represent an ambiguous base call (¶ [0016]).

Regarding claim 3, Young discloses the method of claim 1, further comprising storing, in the sequence- based computer file, data representing the locus identified for each item of STR profiling data together with the ambiguous text string created for each item of STR profiling data (¶ [0032], a new computer file format useful for storing, exchanging, and/or preserving evidence regarding nucleotide sequence data, including short tandem repeat (STR) profiling data).

Regarding claim 4, Young discloses the method of claim 1, further comprising storing, in the sequence- based computer file, data representing the start and stop coordinates identified for each item of STR profiling data together with the ambiguous text string created for each item of STR profiling data (¶ [0032]).

Regarding claim 5, Young discloses the method of claim 1, wherein identifying start and stop coordinates of the STR region of the corresponding locus for each item of STR profiling data stored in the existing computer file comprises, for each item of STR profiling data, mapping primers used for polymerase chain reaction (PCR) amplification of the STR region of the corresponding locus to a reference standard (¶ (0003]).

Regarding claim 6, Young discloses the method of claim 5, wherein the reference standard is a human genome build (¶ [0002]).

Regarding claim 7, Young discloses the method of claim 5, wherein the start and stop coordinates are identified such that the primers do not contribute to the length of the ambiguous text string created for each item of STR profiling data stored in the existing computer file (¶ [0006]).

Regarding claim 8, Young discloses the method of any one of claim 1, wherein the existing computer file comprises a plurality of items of short tandem repeat (STR) profiling data (¶ [0006]).

Regarding claim 9, Young discloses the method of claim 1, wherein the existing computer file represents a DNA profile of a human (¶ [0004]).

Regarding claim 10, Young discloses the method of claim 1, further comprising: receiving a target computer file comprising a plurality of target text strings, wherein each target text string represents nucleotide sequence data generated by a read of a massively parallel sequencing (MPS) instrument; and comparing the plurality of target text strings to the ambiguous text strings in the sequence-based computer file to detect whether each of the target text strings matches at least one of the ambiguous text strings in the sequence-based computer file (¶ [0006]).

Regarding claim 11, Young discloses the method of claim 10, wherein comparing the plurality of target text strings to the ambiguous text strings in the sequence-based computer file comprises comparing each target text string to each ambiguous text string that is associated with the same locus as that target text string (¶ [0006]).

Regarding claim 12, Young discloses the method of any one of claim 1, further comprising repeating the steps of the method for a plurality of existing computer files storing repeat-based and/or length-based STR profiling data (¶ [0006]).

Regarding claim 13, Young discloses the method of claim 12, wherein repeating the steps of the method results in a plurality of sequence-based computer files storing ambiguous text strings (¶ [0049], the 3' nucleotide G in the sequence is in sequence position 35. It will be appreciated from the foregoing that the HRSBA designation is unambiguous and deterministic for any sequence variant that might be encountered in actual sequencing).

Regarding claim 14, Young discloses the method of claim 13, further comprising: receiving a target computer file comprising a plurality of target text strings, wherein each target text string represents nucleotide sequence data generated by a read of a massively parallel sequencing (MPS) instrument (¶ [0006]); and comparing the plurality of target text strings to the ambiguous text strings in each of the plurality of sequence-based computer files to detect whether each of the target text strings matches at least one of the ambiguous text strings in any one of the plurality of sequence- based computer files (¶ [0006]).

Regarding claim 15, Young discloses the method of claim 14, wherein comparing the plurality of target text strings to the ambiguous text strings in each of the plurality of sequence-based computer files comprises, for each sequence-based computer file, comparing each target text string to each ambiguous text string in that sequence-based computer file that is associated with the same locus as that target text string (¶ [0049], the 3' nucleotide G in the sequence is in sequence position 35. It will be appreciated from the foregoing that the HRSBA designation is unambiguous and deterministic for any sequence variant that might be encountered in actual sequencing).

Regarding claim 16, Young discloses a database comprising a plurality of computer files, wherein each of the plurality of computer files stores sequence-based short tandem repeat (STR) profiling data for a DNA sample in the form of a plurality of ambiguous text strings each representing an STR region of a locus of the DNA sample, wherein each ambiguous text string consists of a sequence of ambiguous characters extending from a start coordinate to a stop coordinate of the STR region represented by that ambiguous text string ([0006] According to one aspect, a method may comprise receiving a first text-based computer file including one or more records, each of the one or more records comprising nucleotide sequence data generated by a read of a massively parallel sequencing (MPS) instrument, determining, for each of the one or more records of the first text-based file, whether a portion of the nucleotide sequence data of the record represents a short tandem repeat (STR) associated with a locus, placing each portion of the nucleotide sequence data determined to represent an STR associated with a locus into one of a number of locus-specific lists).

Regarding claim 17, Young discloses the database of claim 16, wherein each of the plurality of computer files further stores locus data associated with each ambiguous text string, wherein the locus data identifies the locus containing the STR region represented by the associated ambiguous text string (¶ [0049], the 3' nucleotide G in the sequence is in sequence position 35. It will be appreciated from the foregoing that the HRSBA designation is unambiguous and deterministic for any sequence variant that might be encountered in actual sequencing).

Regarding claim 18, Young discloses the database of claim 16, each of the plurality of computer files further stores coordinate data associated with each ambiguous text string, wherein the coordinate data identifies the start and stop coordinates of the STR region represented by the associated ambiguous text string (¶ [0049], the 3' nucleotide G in the sequence is in sequence position 35. It will be appreciated from the foregoing that the HRSBA designation is unambiguous and deterministic for any sequence variant that might be encountered in actual sequencing).

Regarding claim 19, Young discloses a method comprising: receiving a target computer file comprising a plurality of target text strings, wherein each target text string represents nucleotide sequence data generated by a read of a massively parallel sequencing (MPS) instrument ([0006] According to one aspect, a method may comprise receiving a first text-based computer file including one or more records, each of the one or more records comprising nucleotide sequence data generated by a read of a massively parallel sequencing (MPS) instrument, determining, for each of the one or more records of the first text-based file, whether a portion of the nucleotide sequence data of the record represents a short tandem repeat (STR) associated with a locus, placing each portion of the nucleotide sequence data determined to represent an STR associated with a locus into one of a number of locus-specific lists); and comparing the plurality of target text strings to the ambiguous text strings in each of the plurality of computer files of the database of claim 16 to detect whether each of the target text strings matches at least one of the ambiguous text strings in any one of the plurality of computer files of the database (¶ [0006]).

Regarding claim 20, Young discloses a method of claim 19, wherein comparing the plurality of target text strings to the ambiguous text strings in each of the plurality of computer files of the database comprises, for each computer file of the database, comparing each target text string to each ambiguous text string in that computer file that is associated with the same locus as that target text string (¶ [0049], the 3' nucleotide G in the sequence is in sequence position 35. It will be appreciated from the foregoing that the HRSBA designation is unambiguous and deterministic for any sequence variant that might be encountered in actual sequencing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154